                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

LOS ALAMOS NATIONAL BANK, N.A.,

       Plaintiff,

       vs.                                                   No. CV 18-613 KG/JHR

FIDELITY BANK,

       Defendant.

        ORDER GRANTING MOTION FOR LEAVE TO FILE UNTIMELY ANSWER

       On May 17, 2019, Los Alamos National Bank, N.A. (LANB) moved for leave to file an

untimely answer to Fidelity Bank’s (Fidelity) First Amended Counterclaim and to strike certain

portions of the Amended Counterclaim. (Doc. 69). In its response, filed June 3, 2019, Fidelity

opposed the motion only to the extent that LANB sought to strike certain elements of Fidelity’s

First Amended Counterclaim. (Doc. 78). LANB agreed in its reply, filed June 7, 2019,

withdrew its motion to strike portions of Fidelity’s Amended Counterclaim. (Doc. 80). LANB’s

Answer to Fidelity’s Amended Counterclaim was originally due within fourteen (14) days after

notice of the Court’s action on LANB’s Motion to Dismiss (Doc. 30). Fed. R. Civ. P.

12(a)(4)(A).

       Seeing no opposition from Fidelity, the Court grants LANB’s Motion for Leave to File

Answer. LANB will file its proposed Answer to Fidelity Bank’s First Amended Counterclaim

within five (5) calendar days from the date of entry of this Order.




                                              _________________________________
                                              UNITED STATES DISTRICT JUDGE
